[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                      For the First Circuit


No. 00-2221

                          UNITED STATES,

                             Appellee,

                                v.

                       DARYL E. SINGLETERRY,

                       Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

              [Hon. Gene Carter, U.S. District Judge]


                              Before

                        Boudin, Chief Judge,
               Torruella and Selya, Circuit Judges.




     Daryl E. Singleterry on brief pro se.
     Paula D. Silsby, United States Attorney, and Margaret D.
McGaughey, Appellate Chief, on brief for appellee.




                         September 27,2001
            Per Curiam.       Daryl E. Singleterry appeals the

district court's denial of his motion to dismiss Count III,

a forfeiture count, in his 1993 indictment and to return the

forfeited money to him.           Unlike the original judgment of

November 2, 1993, the amended judgment of July 30, 1998,

entered after remand from this court, did not reference

Count III.       Singleterry argued that the amended judgment's

failure   to     comply    with     Fed.   R.    Crim.      P.    32(d)(2)'s

requirement that "a final order of forfeiture shall be made

part of the sentence and included in the judgment" revived

his opportunity to challenge the forfeiture count.                           He

claimed that, because the forfeiture count was not mentioned

in the amended judgment, that count must be dismissed.                     But,

he offers no supporting case law for that proposition.

            We    find    neither    error      of   law    nor    abuse    of

discretion in the district court's denial of Singleterry's

motion to dismiss Count III.         Nothing about Count III was in

dispute   either     before    or    after      entry      of    the   amended

judgment.      Neither party raised any issue regarding Count

III on remand.      And, there is no evidence that the district

court intended on remand to effect any change regarding that

count.    From aught that appears, the failure to reference

Count III in the amended judgment of July 1998 was simply a
clerical    oversight   in   the    preparation        of   the   amended

judgment.    Such an mistake is subject to correction pursuant

to Fed. R. Crim. P. 36       Cf. United States v. Loe, 248 F.3d

449, 464 (5th Cir. 2001) (finding nothing objectionable

about a nunc pro tunc amendment to the judgment referencing

the forfeiture).

            The   district   court's     denial   of    the   motion   to

dismiss Count III is affirmed.




                                   -3-